DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong (US 2010/0236476 A1) in view of Kobayashi (US 2012/0247664 A1).
[AltContent: arrow]
    PNG
    media_image1.png
    173
    546
    media_image1.png
    Greyscale

                    a first surface
	With respect to claims 1-12 and 14-20, De Jong discloses a method and an apparatus for clamping a substrate (12) to a support (13) and comprising: providing the support having a first surface defining a plane (see figure 2A, reproduced above); applying clamping layer/adhesive material (11) on portions of the first surface; placing the substrate (12) onto the adhesive material (11) such that the adhesive material forms a plurality of support locations (see figure 2A) supporting the substrate (12) that are at least partially separated from one another and wherein 

    PNG
    media_image2.png
    288
    560
    media_image2.png
    Greyscale

	As to claim 12, although De Jong does not specifically disclose a method of unclamping a substrate (12) from the support (13) having steps of applying a force at one or more locations along a periphery of a surface of the substrate and subsequently lifting the substrate from the support as well as applying force subsequently at multiple locations one after the other along the periphery, as recited in the claims.  However, De Jong discovered that the substrate is easily lifted along the periphery of the surface of the substrate (arrow 41; figure 13A; see paragraph [0077]).  In view of such teachings, for the purpose of removing the substrate from the support, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to apply the force at one or more location along the periphery (see figure 13A) of the substrate (12) facing the support, the force applied with a direction component  in a direction perpendicular to the substrate plane and subsequently lift the substrate from the support and to apply the force subsequently at multiple locations one after the other along the periphery.  . 
Response to Arguments
Applicant’s arguments filed February 3, 2022 have been carefully reviewed but they are not found persuasive.  The applicant is reminded that the claimed subject matter to examination will be given their broadest reasonable interpretation consistent with the specification, and limitations appearing in the specification are not be read into the claims.  In re Yamamoto, 740 F. 2d 1569, 1571, 222 USPO 934, 936 (Fed.Cir. 1984).  With this in mind, the discussion herein will focus on how the terms and relationships thereof in the claims are met by the references.  Response to any limitation that is not in the claims or any argument that is irrelevant to or does not relate to any specific claimed language will not be warranted.
Applicant’s disclosure, in general is directed to a method for clamping a substrate to a support. Within this context, the method has main steps of applying adhesive material on a portion of a first surface of the support, then placing the substrate onto the adhesive material and curing the adhesive material.  The adhesive material forms a plurality of support locations supporting the substrate that are at least partially separated from one another and wherein voids are provided between the substrate and the support and the curing takes at least partly during application of a force to the substrate, directed towards the support.  However, the mentioned method is not new and has been addressed by both De Jong and Kobayashi. 
Applicant argued that De Jong does not disclose adhering the wafer to the wafer support using “an adhesive material”, as recited in claim 1.  Applicant stated De Jong provides a substrate support structure for clamping a substrate by means of a capillary force created by a liquid clamping layer. 

    PNG
    media_image3.png
    183
    479
    media_image3.png
    Greyscale

As shown in figure 1, De Jong  discloses providing a support (3) having a first surface defining a first surface defining a plane and applying a liquid layer (1) on portions of the first surface and curing the adhesive material (it is apparent that at least the curing is the result of gravity force to the support due to a weight of the substrate).  It is the Examiner’s position that in the broadest sense, the liquid layer (1) of De Jong can be regarded as the adhesive material as recited in claim 1.
Turning to figure 2 A, De Jong discloses a method for clamping a substrate (12) to a support (13) and providing the support (13) having a first surface defining a plane ; applying clamping layer/adhesive material (11) on portions of the first surface; placing the substrate (12) onto the clamping layer/adhesive material (11) such that the adhesive material forms a plurality of support locations  and supporting the substrate (12) that are at least partially separated from one another and wherein void (17) are provided between the substrate and the support and wherein applying the clamping layer/adhesive material (11) as a plurality of areas of adhesive material and in a manner interconnecting the plurality of support locations and arranging the plurality of support locations substantially along one or more concentric circles, centered at a central point under the substrate (see figures 2A, 2B) and providing the adhesive material with spacers (see paragraph [0057]). Applicant argued that “De Jong does not disclose adhering the 
 
    PNG
    media_image4.png
    184
    466
    media_image4.png
    Greyscale
	
between the substrate (12) and the support (13) and they are separated from one another. Secondly, the adhesive material (11) are merely applied between the supporting elements (17).  In other words, the supporting elements are voids and provide between the substrate and the support (13) as recited in claim 1.  Regarding the limitation of “curing the adhesive material”, Applicant is reminded that claims 1-20 of the present application are rejected under 35 U.S.C. 103.  Accordingly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Firstly, “curing” is an inherent process in general for any adhesive material since it is merely the process which controls the loss of moisture from the adhesive material after is has been placed in 

    PNG
    media_image5.png
    298
    530
    media_image5.png
    Greyscale

With respect to claim 12, the Applicant stated that De Jong in view of Kobayashi does not disclose or suggest claim 12.  The Examiner respectfully disagrees.  The method of unclamping a substrate is seen to be inherent in existence of the method for clamping a substrate to a support of De Jong as modified by Kobayashi.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/21/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882